Citation Nr: 1438575	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1993 to July 1993 and from May 1997 to November 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A review of the Virtual VA paperless claims processing systems reveals a pertinent June 2014 brief from the Veteran's representative in addition to documents that are duplicative of the evidence in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issue on appeal is required in order to provide the Veteran with a hearing before the Board.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.700(a) (2013).  The Veteran requested a videoconference hearing before the Board.  See September 2011 VA Form 9 substantive appeal.  There is no evidence that the hearing was scheduled or that the Veteran withdrew his request for a hearing.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for such a Board hearing at his local RO at the earliest opportunity.  

2.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  


3.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


